Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                      No. 04-19-00638-CV

                  HARLANDALE INDEPENDENT SCHOOL DISTRICT,
                                  Appellant

                                                v.

                              JASMINE ENGINEERING INC.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-02459
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        Appellant has filed a Motion for Emergency Relief to Stay Hearing on Motion for Partial
Summary Judgment. We GRANT appellant’s emergency motion for emergency relief and
ORDER the hearing on the pending motion for partial summary judgment, as well as all other
trial court proceedings, stayed until further order of this court. See TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(b). We further ORDER appellee to file a written response to appellant’s motion
for emergency relief in this court within ten (10) days of the date of this order.


       It is so ORDERED on this 24th day of September, 2019.

                                                                   PER CURIAM



       ATTESTED TO: _______________________
                    LUZ ESTRADA,
                    Chief Deputy Clerk